DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on October 25, 2022 is acknowledged.

Information Disclosure Statement
The reference U.S. Pub. 2006/0116207 listed on the January 31, 2022 IDS was not considered because it appears to be irrelevant to the subject application. This publication number appears to be a typographical error, as the listed date and patentee do not match the publication number. The examiner has considered U.S. Pub. 2008/0116207 to Yang, which appears relevant and has been listed on the PTO-892 form.

Claim Objections
Claim 7 is objected to because of the following informalities:  
At line 2, “and is configured to” should read “and configured to.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pat. 5,836,470 to Neelly et al. (hereinafter, “Neelly”).
Regarding claim 1, Neelly discloses a receptacle (receptacle 50, Fig. 8) comprising: a first frame (swing side 54, Fig. 8); a second frame (main can 52, Fig. 8) adjoining the first frame (swing side 54 is joined to main can 52, see Figs. 9-10) to define a cavity with a first volume (cavity with first volume defined within receptacle in Fig. 10); and a hinge (pivot point 70, Figs. 9-10), defining a first axis (first axis is into the page at pivot point 70 in Figs. 9-10) and operatively attached to the first frame (pivot point 70 is attached to the swing side 54, see Fig. 8), wherein the first frame (swing side 54) may pivot about the first axis in order to redefine the cavity with a second volume (second volume shown in Fig. 9).
Regarding claim 6, Neelly further discloses the first frame (swing side 54) further comprises a stop (wall 82, Fig. 14; col. 4, ll. 18-36), wherein the stop (wall 82) is mated with a stop aperture (slot 86, Fig. 14) disposed within the second frame (main can 52). 
Regarding claim 7, Neelly further discloses the receptacle (receptacle 50) further comprises a spring (springs 94, Fig. 18) connecting the first frame (swing side 54) to the second frame (main can 52) and is configured to resist the first frame's pivot about the first axis (springs 94 resist pivot of swing side 54 about the pivot point 70, col. 4, ll. 57-64). 
Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pub. 2016/0194150 to Romano et al. (hereinafter, “Romano”).
Regarding claim 1, Romano discloses a receptacle (container 10, Fig. 1) comprising: a first frame (wall partition 14, Fig. 1); a second frame (wall partition 16, Fig. 1) adjoining the first frame (see Fig. 1) to define a cavity with a first volume (volume defined by container in Fig. 1); and a hinge (hinge 24, Fig. 1), defining a first axis (axis extending along hinge 24, see Fig. 1) and operatively attached to the first frame (hinge 24 is attached to wall partition 14, Fig. 1), wherein the first frame (wall partition 14) may pivot about the first axis in order to redefine the cavity with a second volume (see Fig. 4).
Regarding claim 2, Romano further discloses a lid assembly, wherein the lid assembly (lid 28, Fig. 1) abuts the cavity with the first volume (lid 28 is configured to abut cavity defined by container in Fig. 1) and covers an aperture defined by the cavity with the first volume (lid covers aperture formed by upper rims 18, 20, see Fig. 1).
Regarding claim 6, Romano further discloses the first frame (wall partition 14) further comprises a stop (pin 50, Fig. 4), wherein the stop (pin 50) is mated with a stop aperture (slot 42 or slot 44, Fig. 4) disposed within the second frame (wall partition 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Romano in view of U.S. Pub. 2008/0116207 to Yang et al. (hereinafter, “Yang”).
Regarding claim 3, Romano further discloses a lid hinge (hinge attaching lid 28 to wall partition 16, Fig. 1; para. [0022]), defining a second axis (axis extending along hinge parallel to back wall of wall partition 16, see Fig. 1). 
Romano does not expressly disclose the lid assembly further comprises: an outer lid; an inner lid seated within the outer lid; and the lid hinge operatively attached to the outer and inner lid, wherein each of the outer lid and the inner lid may pivot about the second axis defined by the lid hinge independently of each other.
Yang teaches a container (assembly 20) having a lid assembly with an outer lid (lid 30, Fig. 4) and an inner lid (trim 28, Fig. 4). A lid hinge (hinge about pivot shaft 50, Fig. 4; para. [0028]) is operatively attached to both the outer lid (lid 30) and the inner lid (trim 28) such that each of the outer and inner lids may pivot about an axis defined by the lid hinge independently of each other (lid 30 and trim 28 each pivot about axis defined by pivot shaft 50, Fig. 4; paras. [0028], [0035]). Yang teaches that this lid arrangement is beneficial to retain a trash bag in place within the container (paras. [0035]-[0036]). Yang further teaches that the container has a foot pedal assembly (see Fig. 3) having a foot pedal member (pedal bar 38, Fig. 3) a pivot rod (rod along axis 42, Fig. 3; para. [0027]), and a push rod (rod 40, Fig. 3). Yang teaches that the pivot rod (rod along axis 42) defines a third axis (axis 42, Fig. 3; para. [0027]) between the foot pedal member (pedal bar 38) and the push rod (rod 40). Yang teaches that the push rod (rod 40) is operatively abutted to the foot pedal member (pedal rod 38) and the lid assembly (see Fig. 3; para. [0027]). Yang teaches that this pedal arrangement operates to translate an up-down motion of the pedal to a pivot motion for the lid to permit a user to open the lid via the foot pedal (paras. [0027], [0035]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Romano to have a lid assembly with an outer lid and an inner lid each attached to a lid hinge such that the outer lid and the inner lid can pivot about an axis defined by the lid independently as taught by Yang for the purpose of retaining a trash bag, as recognized by Yang (paras. [0035]-[0036]). It further would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Romano to have the foot pedal assembly include a foot pedal member, a pivot rod, and a push rod operatively abutted to the foot pedal member and the lid assembly as taught by Yang for the purpose of permitting a user to open the lid via the foot pedal, as recognized by Yang (paras. [0027], [0035]).
Regarding claim 4, Romano further discloses the receptacle (container 10) further comprises a foot pedal assembly (pedal 30, Fig. 1).
Regarding claim 5, Romano as modified by Yang already includes the foot pedal assembly further comprises: a foot pedal member (Yang, pedal bar 38); and a pivot rod (Yang, rod along axis 42) defining a third axis (Yang, axis 42) disposed within the foot pedal assembly between the foot pedal member (Yang, pedal bar 28) and a push rod (Yang, rod 40) operatively abutted to the foot pedal member and the lid assembly (Yang, Fig. 3; para. [0027], see reasons for modification above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. 3,900,157 to Roth discloses a container having a first frame and a second frame pivotally connected to the first frame such that the container has a first volume (Fig. 5) and a second volume (Fig. 2).
U.S. Pat. 139,653 to Bentley discloses a container having a first frame pivotally connected to a second frame at a hinge to define a first volume (Fig. 1) and a second volume (Fig. 2), and the first frame having a stop received in an aperture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA E. PARKER/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733